United States Department of Labor
Employees’ Compensation Appeals Board

A.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Akron, OH, Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1427
Issued: November 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 2, 2014 appellant, through his attorney, filed a timely appeal of a March 17,
2014 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying his
request for reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit decision. As more
than 180 days have elapsed from August 2, 2012, the date of the most recent OWCP merit
decision, the Board lacks jurisdiction to review the merits of the case.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that his request was untimely filed and failed to
demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 25, 2010 appellant, then a 46-year-old medical technician, filed a traumatic
injury claim alleging that on January 11, 2010 he was lifting a patient from the floor and
sustained a torn chest muscle and a sprained lower back in the performance of duty. He did not
initially stop work but later stopped on April 9, 2010. OWCP accepted the claim for a chest wall
strain, neck strain and lumbar strain.2
Appellant requested that the claim be expanded to include a lumbar herniated disc and
degenerative disc disease. An April 29, 2010 magnetic resonance imaging (MRI) scan of the
lumbar spine read by Dr. Brian Hayes, a Board-certified diagnostic radiologist, revealed a diffuse
disc bulge with large super imposed left paracentral extruded disc herniation at the L4-5 level.
In a May 11, 2010 report, Dr. William Ritchey, an osteopath Board-certified in family
medicine, noted that appellant was seen on February 1, 2010 with a complaint of pain in the left
side of his chest and pain in his neck. He related a history that a “couple of weeks ago” appellant
was lifting a patient at work and felt left rib pain. Dr. Ritchey explained that the pain was on the
left mid-axillary line in the area of the seventh and eight intercostal spaces with a palpable mass
on the anterior chest in the same region. He noted that appellant’s only previous medical
problem was that of hypertension, which was controlled with medication. Dr. Ritchey stated that
a February 6, 2010 x-ray of appellant’s ribs and chest revealed no acute pathology. On March 2,
2010 appellant was seen with complaints of chest and low back pain. Dr. Ritchey stated that
appellant indicated that he developed the symptoms approximately two weeks after lifting a
patient at work. He examined appellant and diagnosed diffuse disc bulge with large
superimposed left paracentral extruded disc herniation at the L4-5 level, mild degenerative
changes of L3-4 and sacralization of L5 lumbar level. Dr. Ritchey advised that he was
professionally unable to ascertain the cause of the findings seen on the MRI scan. He noted that
appellant had been a patient since July 11, 2000 and never had a complaint of low back pain until
after February 1, 2010.
On May 19, 2010 OWCP referred appellant to Dr. Manhal Ghanma, a Board-certified
orthopedic surgeon, for a second opinion to determine the extent of any injury-related conditions
and disability. In a June 14, 2010 report, Dr. Ghanma reviewed appellant’s history of injury and
medical treatment. He found that while there were abnormalities in appellant’s lumbar spine as
evidenced by the April 29, 2010 lumbar MRI scan, they were likely preexisting. Dr. Ghanma
noted that there was no evidence of abnormal illness behavior, but found evidence of symptom
magnification. Dr. Ghanma concluded that there was no current low back, chest or cervical
strain. He determined that the lumbar findings on the MRI scan were not related to the accepted
injury.
On November 9, 2010 OWCP referred appellant to Dr. Ralph J. Kovac, a Board-certified
internist, for an impartial medical evaluation to resolve the conflict in opinion between
Dr. Ritchey, appellant’s attending physician, and Dr. Ghanma, the second opinion physician, on
the issue of disability related to the January 11, 2010 injury.
2

On May 19, 2010 OWCP found that appellant was not entitled to continuation of pay as he did not file his claim
within 30 days from the injury date.

2

In a report dated November 29, 2010, Dr. Kovach reviewed appellant’s history of injury
and treatment. He explained that appellant had preexisting findings on his lumbar MRI scan
study that included degeneration and multiple bulges, as well as the other findings that would not
have occurred as a result of the injury that appellant sustained. Dr. Kovach determined that
appellant had no evidence of a cervical injury or any evidence of any rib strain. He explained
that appellant’s only findings were subjective findings that included pain on palpation of the left
lower back. Dr. Kovach determined that, objectively, there were no findings to substantiate the
subjective complaints. At the time of his evaluation, the injury-related conditions had resolved.
Furthermore, there was no evidence of any cervical injury of the neck or chest wall or lower
back. Dr. Kovach explained that there were no objective findings to support ongoing injuries
caused, accelerated, aggravated or precipitated by the January 11, 2010 job injury.
On July 8, 2011 OWCP issued a notice of proposed termination of compensation. It
found that the weight of the medical evidence was represented by the report of Dr. Kovach and
established that residuals of the work injury of January 11, 2010 had ceased.3
In a September 15, 2011 decision, OWCP terminated appellant’s benefits effective that
date. It found that the weight of medical evidence rested with Dr. Kovach, the impartial medical
examiner, who found that appellant had no residuals of the accepted conditions.
On September 19, 2011 appellant’s representative requested a telephonic hearing, which
was held on October 24, 2011.
In an April 12, 2012 decision, the hearing representative affirmed the September 15, 2011
decision. She found that OWCP properly terminated benefits as the weight of the medical
evidence established that the work-related medical conditions had ceased.
On April 27, 2012 appellant’s attorney requested reconsideration of the April 12, 2012
decision. On August 2, 2012 OWCP denied modification of the September 15, 2011 termination
decision.
On February 3, 2014 appellant’s attorney again requested reconsideration of the April 12,
2012 decision. He submitted evidence from Dr. Scott Miller, an orthopedic surgeon and
osteopath.4
In a December 5, 2013 form report, Dr. Miller noted that appellant related that he was
injured on January 11, 2010 while lifting a patient. He saw appellant on November 17, 2011 and
advised that he complained of severe low back pain and left leg radicular symptoms of a one
year duration. Appellant noted that his symptoms persisted without improving or worsening. On
examination Dr. Miller noted positive straight leg raise on the left at 30 degrees, right 45 degrees
and absent left Achilles reflex with weakness of the left quadriceps. Dr. Miller advised that an
3

In a separate July 8, 2011 decision, OWCP denied appellant’s request to expand his claim to include the
conditions of herniated disc at L4-5 and/or degenerative disc disease at L3-4. On December 20, 2011 an OWCP
hearing representative affirmed the July 8, 2011 decision. She found that the evidence did not establish that
appellant had a herniated lumbar disc and lumbar degenerative disc disease casually related to the work injury.
4

With his April 27, 2012 reconsideration request, appellant also submitted reports from Dr. Miller.

3

MRI scan revealed a large extruded disc fragment at L5-S1 causing severe nerve root
compression. He diagnosed L5-S1 herniated disc. Dr. Miller signed a preprinted causal
relationship statement that advised: “[i]n my medical opinion, the facts of injury are the direct
and proximate cause of the diagnosis that I cited above. This is based on reasonable medical
probability. There may be other causes for this medical problem, but one of the causes is clearly
the activities of work described by the patient and described above.” (Emphasis omitted.)
In a March 17, 2014 decision, OWCP denied appellant’s request for reconsideration
finding that it was not timely filed and failed to present clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”5
OWCP’s imposition of a one-year time limitation within which to file an application for
review as part of the requirements for obtaining a merit review does not constitute an abuse of
discretionary authority granted OWCP under section 8128(a).6 This section does not mandate
that OWCP review a final decision simply upon request by a claimant.
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a). Thus, section 10.607(a) of the implementing regulations
provides that an application for reconsideration must be sent within one year of the date of
OWCP’s decision for which review is sought.7
Section 10.607(b) states that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
that was decided by OWCP. The evidence must be positive, precise and explicit and must
5

5 U.S.C. § 8128(a).

6

Diane Matchem, 48 ECAB 532, 533 (1997); citing Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

7

20 C.F.R. § 10.607(a).

8

Id. at § 10.607(b).

4

manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough merely to show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP.9 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in the medical opinion or establish a clear procedural error, but must be of sufficient
probative value to shift the weight of the evidence in favor of the claimant and raise a substantial
question as to the correctness of OWCP’s decision. The Board makes an independent
determination of whether a claimant has submitted clear evidence of error on the part of OWCP
such that OWCP abused its discretion in denying merit review in the face of such evidence.10
ANALYSIS
In its March 17, 2014 decision, OWCP properly determined that appellant failed to file a
timely reconsideration request. It issued its most recent merit decision on August 2, 2012.
Appellant’s February 3, 2014 letter requesting reconsideration was submitted more than one year
after the August 2, 2012 merit decision and was, therefore, untimely.
The Board finds that the evidence submitted by appellant in support of his
reconsideration request failed to demonstrate clear evidence of error. OWCP’s August 2, 2012
decision found that the medical evidence submitted by appellant was not sufficient to support
continued disability residuals of his work-related conditions. Appellant’s claim was accepted for
strains of the chest wall, neck and low back. On reconsideration appellant’s attorney submitted a
December 15, 2013 form report from Dr. Miller, who indicated that appellant reported an injury
at work on January 11, 2010 while lifting a patient. He examined appellant and diagnosed L5-S1
herniated disc. Dr. Miller signed a preprinted statement that “the facts of injury are the direct
and proximate cause of the diagnosis that I cited above” and “one of the causes” of appellant’s
condition was “clearly the activities of work described by the patient and described above.” The
Board finds that this report is insufficient to establish clear evidence of error. The Board notes
that clear evidence of error is intended to represent a difficult standard. Evidence such as a
detailed, well-rationalized report which, if submitted prior to OWCP’s merit decision might
require additional development of the claim, is insufficient to establish clear evidence of error.11
Dr. Miller’s preprinted statement on causal relationship is not sufficient to raise a substantial
question as to the correctness of OWCP’s decision.
To establish clear evidence of error, the evidence submitted must be positive, precise and
explicit and must manifest on its face that OWCP committed an error.12 Appellant did not
9

Steven J. Gundersen, 53 ECAB 252, 254-55 (2001).

10

Id.

11

See E.R., Docket No. 09-599 (issued June 3, 2009).

12

Robert F. Stone, 57 ECAB 292 (2005).

5

submit such evidence. Consequently, OWCP properly denied appellant’s reconsideration request
as it does not establish clear evidence of error.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that it was untimely filed and failed to show clear
evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the March 17, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 21, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

